Per curiam,

When the cause is of such a nature, that either side may notice for argument, both are equally in default if it be not brought on. The only mode in such a case to get rid of a judge’s order, is to give a counter notice, and when the cause is called on the calendar, to come Sward and demand judgment. Here each party has *152noticed, and neither one has moved ; the application muse therefore be denied. Had the cause been such, that both parties could not have noticed, then the present motion would have been right.